Citation Nr: 0504775	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1975.  He died in September 2000.  The appellant is his 
sister.



Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

In October 2000, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death for the purpose of obtaining burial benefits.  
In a November 2000 rating decision, the RO denied the claim.  
The appellant disagreed with the November 2000 rating 
decision, and her appeal was perfected with the submission of 
a May 2002 letter, which was accepted by the RO as a timely 
substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, the VCAA redefines the obligations of VA with respect 
to its duty to notify and assist veterans in the development 
of their claims.  The VCAA is applicable to all claims filed 
on or after the date of its enactment, or filed before the 
date of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that, 
while the RO supplied the appellant with the pertinent VCAA 
law and regulations in the March 2002 Statement of the Case 
(SOC), the RO has not notified the appellant of the evidence 
still needed to substantiate her claim, and in particular 
which portion of the evidence is to be provided by her, and 
which part VA will attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
appellant was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, in particular notifying the 
appellant of the evidence she needs to 
submit and that which will be obtained by 
VA.  

2.  If the appellant submits additional 
evidence in response to the first action, 
and after undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



